DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1, 4, 7-8, and 11-22. Claims 1, 4, 8, 11, and 13-18 were amended, and claims 2-3 and 9-10 were cancelled in the response filed 3/4/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the winding core” in line 12 should be changed to “a winding core”, and “a winding core” in line 18 should be changed to “the winding core”.  Appropriate correction is required.
The Examiner also notes that a possible correction would be moving the last two paragraphs (i.e. beginning with  “wherein the winding assembly comprises…” and “wherein the winding assembly further comprises…”) of claim 1 to just before the paragraph beginning with “a first cutter”. This correction seems to correct both issues, as well as improves readability.
Claim 1 is objected to because of the following informalities:  line 14 should be changed to “cut off the at least one retained separator” to refer back to the at least one separator that is retained from the first cutter  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 11-12, 14-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al. (JP 2009-193750, see machine English translation) in view of Nagaura (JP 07-249429, see machine translation), and Kaito et al. (US 2018/0158624).
Regarding claim 1, Nishimori discloses a method of manufacturing an electrode group for a battery (abstract). A strip-shaped positive electrode plate 8 (first or second electrode plate) is provided from unwinding portion 28 (unwinding apparatus), a strip-shape negative electrode plate 9 (other of first or second electrode plate) is provided from unwinding portion 29 (unwinding apparatus), and strip-shaped separators 6 and 7 are provided from unwinding portions 26 and 27, respectively (Fig 2, [0027]). The strip-shaped separators 6 and 7 separate strip-shaped positive electrode plate 8 (first or second electrode plate) and strip-shape negative electrode plate 9 (other of first or second electrode plate) (see Fig 2, [0027]). The positive electrode plate 8, separator 6, negative electrode plate 9, and separator 7 are wound on winding cores 1 at winding portions 20 (winding assembly) ([0027], Fig 2).
While Nishimori teaches providing one positive electrode plate 8 and one negative electrode 9 (and therefore meeting the limitations of “at least one second electrode plate unwinding apparatus”), Nishimori does not explicitly teach having a plurality of a first electrode plate unwinding apparatuses.
Nagaura teaches an electrode assembly that is made by winding sheet-like negative electrodes 1, sheet-like positive electrodes 2, separated by separators (abstract). Each of the positive and negative electrodes are divided into n or more (n≥2) sections with separators placed between ([0005], Fig 1). In an example, four electrodes (11, 21, 12, and 22) are formed between four separators 31, 32, 33, 34 and are wound about a core ([0005], Fig 1). Nagaura (abstract). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the positive and negative electrodes with separators into additional sections, as suggested by Nagaura, by adding more positive unwinding portions, negative unwinding portions, and separators unwinding portions to feed to the winding portions 20 of Nishimori for the purpose of reducing the electrode length and number of windings needed to make an electrode assembly. 
Nishimori teaches a plurality of separators to provide to the winding assembly, the separators configured to isolate the first electrode plates from the second electrode plates (see Fig 2, where separators 6,7 separate electrode 8,9). In addition, Nagaura teaches a plurality of separators 3x separating electrodes 1x and 2x from each other (see Figs 1 and 3).
Nishimori discloses the winding portion 20 (winding assembly) comprising winding cores 1, wherein the winding core is configured to wind the electrodes and separators ([0028]), as modified by Nagaura (see Figs 1 and 3).
While Nishimori teaches a plurality of winding cores 1 “to improve the efficiency of winding by setting the operation at a time of winding work and the operation at the time of completion as separate processes” ([0027]) and therefore seems to suggest a switching apparatus, Nishimori does not explicitly disclose the switching apparatus as configured to switch the winding core between a loading station and an unloading station.

Kaito discloses a winder 120 including a winding mechanism that winds separating films 200, 202, a positive electrode 204, and a negative electrode 206 on a winding core 106  at position S1 (loading station) of a turret 123 [switching apparatus] (Fig 1, [0047]). The separating film 200 is cut by a cutter (not shown) [first cutter] to form a roll after the winding core 108 stops (i.e., at the loading station, after a predetermined number of turns) ([0050]). Next, the turret 123 is rotated clockwise and the roll formed in the position S1 is fed to the position S2 (i.e. in an unloading station) ([0051]). A tape 124 is wound on the roll and the tape is cut by a cutter (not shown) [second cutter] ([0051]). Further, because the turret rotates such that winding cores 108 changes positions from S1 to S2 to S3 etc., Kaito teaches a switching apparatus that switches a winding core between one station (a loading station) to other stations (such as an unloading station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the turret and any structure necessary to rotate said turret as taught by Kaito with the winding portion 20 and the winding cores of modified Nishimori for the purpose of providing distinct areas for winding and completion (as taught by Nishimori).  

With regards to the limitation of the first cutter “configured to cut off some of the separator and retain at least one separator” and the second cutter “configured to cut off the at least one [retained] separator”, it is noted that the claim is directed towards an apparatus. That is, apparatus claims cover what a device is, not what a device does. Thus, the structure is evaluated for patentability. 
The structure of the claimed first cutter is a cutter that is capable of cutting off some of the separators and retain at least one separator at a loading station, and the structure of the claimed second cutter is a cutter that is capable of cutting at least one [retained] separator at an unloading station. 
Kaito teaches a cutter that cuts a separator when the winding core is at position S1 (a loading station) ([0051]), and therefore Kaito teaches a first cutter that meets the structural limitations because said cutter is capable of cutting off some separators and retaining at least one separator. Kaito further teaches a cutter that cuts a tape when the winding core is at position S2 (an unloading station) ([0051]); because the tape is provided in a film in the same manner as a separator film, this cutter meets the structural limitations of the claimed second cutter because said cutter is capable of cutting a film and capable of cutting at least one retained separator at the unloading station. Therefore, Nishimori modified by Kaito renders 
Regarding claim 4, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori teaches the winding core 1 has holes capable of a vacuum (negative pressure opening) ([0028]). There are a plurality of said holes 10 which penetrate to the core (thus concave or penetrating hole) ([0031]), and said holes absorb an initial winding section of at least one separator ([0031]). Nishimori teaches the holes are circular shape or elongated shape ([0031]), thus Nishimori teaches that vacuum/negative pressure opening circular or irregular.
Regarding claim 7, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori illustrates that the holes 10 are in a line on the winding core 1 (Fig 4), therefore the negative pressure openings are distributed in array on the winding surface of the winding core.
Regarding claim 11, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori teaches a presser roller 2 (first loading piece) that holds the separators 6 and 7 against the winding core 1, and presser roller 2 feeds the separators to the winding core ([0033] and [0035]).
Regarding claim 12, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori further teaches heat welding clampers 3 (second loading piece) that clamps the separators 6 and 7 when the separators are cut with separator cutting plate 4 ([0034], Fig 5C).
Regarding claim 14, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori teaches a nip roller 7 (third compound mechanism) arranged above the (Fig 3, [0027]). Therefore, in the addition of more positive electrodes, negative electrodes, and separators, as suggested by Nagaura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add more nip rollers (third compound mechanism) at the joining of the added positive electrode, separator, negative electrode, and separator in order to sandwich the electrode groups for winding around the winding core.
Regarding claim 15, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori teaches a nip roller 7 (compound mechanism) arranged above the winding core 1 so as to sandwich a positive electrode plate 8, separator 6, negative electrode plate 9, and separator 7 (Fig 3, [0027]). That is, Nishimori teaches a final nip roller (fourth compound mechanism) to sandwich all the electrodes and separators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nip roller 7 as a fourth compound mechanism to combine and sandwich all the plurality of first electrodes, at least one of second electrode, and plurality of separators including those of added by the combination with Nagaura.
Regarding claim 16, modified Nishimori discloses all of the claim limitations as set forth above. Modified Nishimori further teaches a method of manufacturing an electrode group with the device according to claim 1 (see rejection of claim 1).
Nishimori discloses a strip-shaped positive electrode plate 8 (first or second electrode plate) is provided from unwinding portion 28 (unwinding apparatus), a strip-shape negative electrode plate 9 (other of first or second electrode plate, of opposite polarity) is provided from (Fig 2, [0027]). The strip-shaped separators 6 and 7 separate strip-shaped positive electrode plate 8 (first or second electrode plate) and strip-shape negative electrode plate 9 (other of first or second electrode plate) (see Fig 2, [0027]). The positive electrode plate 8, separator 6, negative electrode plate 9, and separator 7 are wound on winding cores 1 at winding portions 20 (winding assembly) ([0027], Fig 2).
While Nishimori teaches providing one positive electrode plate 8 and one negative electrode 9 (and therefore meeting the limitations of “at least one second electrode plate”), Nishimori does not explicitly teach having a plurality of a first electrode plates.
Nagaura teaches an electrode assembly that is made by winding sheet-like negative electrodes 1, sheet-like positive electrodes 2, separated by separators (abstract). Each of the positive and negative electrodes are divided into n or more (n≥2) sections with separators placed between ([0005], Fig 1). In an example, four electrodes (11, 21, 12, and 22) are formed between four separators 31, 32, 33, 34 and are wound about a core ([0005], Fig 1). Nagaura teaches that since both the positive and negative electrodes are respectively divided into (n) or more and arranged between separators, and also wound simultaneously to form a battery element, electrode length and the number of windings are reduced to 1/n in comparison where respective positive and negative electrodes are wound one by one (abstract). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the positive and negative electrodes with separators into additional sections, as suggested by Nagaura, by adding more positive electrode plates, negative electrode plates, and separators to feed to the winding portions 20 of 
Regarding claim 17, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori teaches a plurality of separators to provide to the winding assembly, the separators configured to isolate the first electrode plates from the second electrode plates (see Fig 2, where separators 6,7 separate electrode 8,9). In addition, Nagaura teaches a plurality of separators 3x separating electrodes 1x and 2x from each other (see Figs 1 and 3).
Regarding claim 18, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori teaches that separator 6 is vacuum suctioned by the winding core ([0029]), therefore absorbing a winding initial section of at least one separator in the plurality of separators, and winding the plurality of first electrodes plates, the at least one second electrode plate, and the plurality of separators ([0035]-[0036]). 
Regarding claim 19, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori teaches that separator 6 is vacuum suctioned by the winding core ([0029]), therefore feeding a winding initial section into a winding assembly for a certain length. Then the separator 7 (remaining separator) is fed into the winding core and driven by the at least one separator to be wound, because the separator 7 is pulled into the winding core behind (after) the separator 6, and it is driven by the separator 6.
Regarding claim 21, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori teaches a nip roller 7 (third compound mechanism) arranged above the winding core 1 so as to sandwich a positive electrode plate 8, separator 6, negative electrode plate 9, and separator 7 (Fig 3, [0027]). Therefore, in the addition of more positive electrodes, 
Regarding claim 22, modified Nishimori discloses all of the claim limitations as set forth above. Nishimori teaches a nip roller 7 (compound mechanism) arranged above the winding core 1 so as to sandwich a positive electrode plate 8, separator 6, negative electrode plate 9, and separator 7 (Fig 3, [0027]). That is, Nishimori teaches a final nip roller (fourth compound mechanism) to sandwich all the electrodes and separators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nip roller 7 as a fourth compound mechanism to combine and sandwich all the plurality of first electrodes, at least one of second electrode, and plurality of separators including those of added by the combination with Nagaura.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al. (JP 2009-193750, see machine English translation) in view of Nagaura (JP 07-249429, see machine translation), and Kaito et al. (US 2018/0158624), as applied to claim 1, and further in view of Allison et al. (US 2,737,859).
Regarding claim 8, modified Nishimori discloses all of the claim limitations as set forth above. While Nishimori teaches a press roller 2 that presses an initial winding section of at least one separator towards the winding core 1 (Fig 5a, [0033]), modified Nishimori does not 
Allison discloses a bag making machine (title). The machine uses tubular material 20 stored on a roll 22 (similar to the unwinding apparatuses) (Fig 1). The material is carried over and around drum 40 and is to be delivered to roller 202. To ensure that the forward end of the bag is removed from the drum and directed against the roller 202, a separator 210 having air jets 211 (spraying and blowing mechanism) is provided to jet air at the bags to carry the leading edge of the bag against the roller 202 (C7/30-45, Fig 15). In addition, the roller 202 has a vacuum or suction (similar to the winding core of Nishimori) (C7/L39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator having air jets of Allison with the device assembly of modified Nishimori for the purpose of insure that the end of the separator is directed to the winding core.

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al. (JP 2009-193750, see machine English translation) in view of Nagaura (JP 07-249429, see machine translation), and Kaito et al. (US 2018/0158624), as applied to claims 1 or 17 above, and further in view of Choi et al. (US 2016/0036085).
Regarding claims 13 and 20, modified Nishimori discloses all of the claim limitations as set forth above. While Nishimori teaches a nip roller 7 (compound mechanism) arranged above the winding core 1 so as to sandwich an positive electrode plate 8, separator 6, negative (Fig 3, [0027]), modified Nishimori does not explicitly disclose a plurality of first compound mechanisms (wherein each first compound mechanism in the plurality of first compound mechanisms is configured to compound one first electrode plate in the plurality of first electrode plates and one separator in the plurality of separators into a first compound electrode plate) and at least one second compound mechanism (wherein each compound mechanism in the at least one second compound mechanism is configured to compound one second electrode plate in the at least one second electrode plate and another separator in the plurality of separators into a second compound electrode plate).
Choi teaches a device for winding an electrode plate on a winding unit 140 (abstract). The first electrode plate 10 is guided to third feed roller 125 (first/second compound mechanism) along with first separator 30 so as to attach the first electrode plate 10 and the separator 30 to form a first electrode plate 50 ([0050], Fig 1). The second electrode plate 20 is guided to the second feed roller 123 (the other of first/second compound mechanism) along with second separator 40 so as to attach the second electrode 20 and the separator 40 to form a second electrode plate 60 ([0050], Fig 1). Both the first 50 and second electrode plate 60 are wounded on the winding unit (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feed rollers that attach one separator and one electrode together for feeding to a winding unit, as taught by Choi, with the electrode plates and separators (thereby having feed rollers for joining one electrode plate and one separator) of modified Nishimori for the purpose of joining the electrodes with separators.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                 

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725